Citation Nr: 1613558	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  11-34 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease and spinal stenosis of the lumbosacral spine.

3.  Entitlement to an initial evaluation in excess of 20 percent for right upper extremity cervical radiculopathy.

4.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity cervical radiculopathy.

5.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity lumbar radiculopathy.

6.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity lumbar radiculopathy.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2010, September 2014, and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

As a procedural matter, the Board observes that the RO last issued a supplemental statement of the case regarding the Veteran's claims on appeal in September 2014.  Subsequently, the Veteran submitted additional medical evidence, including magnetic resonance imaging (MRI) imaging reports from the Veteran's August 22, 2014 MRI of the lumbosacral spine and November 19, 2014 MRI of the cervical spine.  This evidence has not been considered by the RO.  In August 2015, the Veteran submitted a waiver of RO consideration of this additional evidence, and the Board finds that a remand to obtain another supplemental statement of the case is not necessary.  

In June 2014, the Board remanded this matter and instructed the RO to consider and address whether separate ratings for neurological abnormalities stemming from the lumbar and/or cervical spine were warranted.  In that regard, the Board indicated that the question of entitlement to separate ratings for neurological abnormalities was part of the diagnostic criteria for spine disabilities and, therefore, was part of the current increased rating appeals.  See 38 C.F.R. 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), Note (1) (2015).  In September 2014, the RO issued a rating decision that granted service connection and assigned separate 10 percent disability ratings for the Veteran's right and left lower extremity lumbar radiculopathy.  In September 2015, the RO issued another rating decision that granted service connection and assigned separate 20 percent disability ratings for the Veteran's right and left upper extremity cervical radiculopathy.  As these neurological abnormalities are part and parcel with the Veteran's main lumbar and cervical spine disorders, the Board will consider whether the Veteran is entitled to higher initial disability evaluations for his lumbar radiculopathy of the left and right lower extremities and his cervical radiculopathy of the left and right upper extremities. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  During the course of the appeal, the Veteran's service-connected degenerative disc disease of the cervical spine was manifested primarily by complaints of stiffness, complaints of pain on motion, and limitations of forward flexion ranging from 35 degrees to 40 degrees.

2.  During the course of the appeal, the Veteran's service-connected degenerative disc disease and spinal stenosis of the lumbosacral spine was primarily manifested by complaints of stiffness, complaints of pain on motion, and limitation of flexion ranging from 30 to 90 degrees. 

3.  During the course of the appeal, the Veteran's service-connected right lower extremity lumbar radiculopathy was, at its worst, manifested by mild incomplete paralysis of the sciatic nerve.

4.  During the course of the appeal, the Veteran's service-connected left lower extremity lumbar radiculopathy was, at its worst, manifested by moderate incomplete paralysis of the sciatic nerve. 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for service-connected degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5237 (2015).

2.  The criteria for a 40 percent disability rating for service-connected degenerative disc disease and spinal stenosis of the lumbosacral spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5237 (2015).

3.  The criteria for an evaluation in excess of 40 percent for service-connected degenerative disc disease and spinal stenosis of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5237 (2015).

4.  The criteria for an initial rating in excess of 10 percent for service-connected right lower extremity lumbar radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2015).

5.  The criteria for an initial 20 percent disability rating for service-connected left lower extremity lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2015).

6.  The criteria for a rating in excess of 20 percent for service-connected left lower extremity lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's September 2010 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also advised the Veteran of the type of information and evidence needed to establish an increased disability rating, as well an effective date for the award of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further notice is needed regarding the claims on appeal as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In November 2010, October 2012, the Veteran was afforded VA spine examinations to evaluate the severity of his service-connected degenerative disc disease and spinal stenosis of the lumbosacral spine and degenerative disc disease of the cervical spine.  Each evaluation was conducted by a VA examiner who reviewed the claims file, performed a comprehensive in-person examination of the Veteran, and assessed the severity of his service-connected spine disorders.  Therefore, these examinations are collectively deemed to be adequate for purposes of adjudicating the Veteran's claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board most recently remanded this matter in June 2014.  The Board instructed the RO to schedule the Veteran for new VA orthopedic and neurological examinations to resolve the ambiguities of record and to ascertain the current severity of the Veteran's service connected disabilities.  Thereafter, the RO was instructed to readjudicate the Veteran's claims on appeal and address whether separate ratings for neurological abnormalities stemming from the lumbar and/or cervical spine were warranted.  

In September 2014 and August 2015, the Veteran was afforded additional VA spine examinations to evaluate the severity of his service-connected degenerative disc disease and spinal stenosis of the lumbosacral spine and degenerative disc disease of the cervical spine.  These examinations were conducted by VA examiners who reviewed the claims file, performed a comprehensive in-person examination of the Veteran, and assessed the severity of his service-connected spine disorders.  The examinations also assessed the nature and severity of the radiculopathy affecting the Veteran's upper and lower extremities, as well as the functional impact of his cervical spine, lumbar spine, bilateral upper extremity, and bilateral lower extremity disorders on his daily activities and ability to work.  The Veteran has not claimed that these examinations were inadequate.  Therefore, the September 2014 and August 2015 VA examinations are collectively deemed to be adequate for purposes of adjudicating the Veteran's claims on appeal.  See Barr, 21 Vet. App. at 312.  Having provided the Veteran with these examinations, the Board finds that the RO has substantially complied with the directives of its June 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
 
Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

A.  Cervical Spine Disorder

The Veteran is seeking an evaluation in excess of 20 percent for his service-connected cervical spine disorder.  

The Veteran's cervical spine disorder, diagnosed as cervical spine degenerative disc disease, cervical spondylosis, and cervical spinal stenosis, is evaluated under the criteria of Diagnostic Codes 5003-5237.  See 38 C.F.R. § 4.27 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.  

Diagnostic Code 5003 states that degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2015).  

Likewise, Diagnostic Code 5237, for cervical strain, applies the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, the criteria for evaluating diseases and injuries of the spine apply with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  A 20 percent evaluation is warranted if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent evaluation is warranted when forward flexion of the cervical spine is limited to 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine.  A maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.

If there is evidence of  Intervertebral Disc Syndrome (IVDS), VA is directed to evaluate a cervical spine disorder under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the Formula for Rating IVDS, a maximum 60 percent evaluation is warranted and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  Id.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  Id.  For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note 1.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2015).  Furthermore, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (4).

In November 2010, the Veteran was afforded a VA cervical spine examination.  During the examination, the Veteran reported that his cervical spine stiffness had worsened.  The VA examiner noted that that the Veteran had a history of decreased motion, stiffness, and pain (described as moderate, constant and daily) in his lower cervical spine.  The Veteran denied having any incapacitating episodes of spine disease.  Upon physical evaluation, the examiner noted that the Veteran's posture was stooped and that his neck was flexed.  The examiner observed that the Veteran's cervical spine appeared to be symmetrical but that he presented for examination with an abnormal gait and a flexed neck with slow propulsion.  The examiner found no evidence of abnormal spine curvatures such as gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lidosis, list, scoliosis, or ankylosis.  An evaluation of the Veteran's muscles revealed no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The examiner noted that any muscle spasm, tenderness, or guarding was not severe enough to be responsible for the Veteran's abnormal gait or abnormal spinal contour.  Initial range of motion testing revealed flexion limited to 40 degrees; extension limited to 40 degrees; left and right lateral flexion limited to 40 degrees; and left and right lateral rotation limited to 75 degrees.  The examiner found no objective evidence of pain on active range of motion of the cervical spine, no objective evidence of pain following repetitive motion, and no additional limitations after repetitive use.  The examiner indicated that the Veteran's main problem was stiffness in his lower neck.  Based on x-rays taken, the examiner provided a diagnosis of degenerative disc disease of the cervical spine.  Thereafter, the examiner opined that the Veteran's cervical spine disorder affected his daily activities because he had difficulty with stamina when doing chores or exercising.  However, the examiner indicated that the cervical spine disorder did not affect the Veteran's ability to work.

In October 2012, the Veteran underwent another VA cervical spine examination.  The examiner noted that the Veteran was diagnosed with degenerative disc disease of the neck in 2000.  The Veteran reported having chronic neck "stiffness without pain."  The Veteran reported that flare-ups of his cervical spine disorder resulted in severe stiffness with myospasms after walking more than twenty-five feet.  Initial range of motion testing revealed forward flexion limited to 35 degrees; extension limited to 20 degrees; right lateral flexion limited to 25 degrees; left lateral flexion limited to 20 degrees; right lateral rotation limited to 55 degrees; and left lateral rotation limited to 45 degrees.  The examiner found no objective evidence of painful motion for any of the motions tested.  Repetitive-use testing revealed no changes in limitation of forward flexion, extension, or left lateral flexion and slight decreases in range of motion for right lateral flexion (limited to 20 degrees), right lateral rotation (limited to 50 degrees), and left lateral rotation (limited to 40 degrees).  The examiner observed that the Veteran had additional limitation in range of motion following repetitive-use testing and additional functional loss and functional impairment in the form of less movement than normal; weakened movement; excess fatigability; and interference with sitting, standing, or weight-bearing.  The examiner found no evidence of localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  The examiner noted that there was evidence of guarding or muscle spasm but that these did not result in abnormal gait or spinal contour.  The examiner found no evidence of muscle atrophy and either normal muscle strength or active movement against some resistance in all categories tested.  The examiner found that the Veteran had radiculopathy but no other neurological abnormalities.  The examiner indicated that the Veteran had intervertebral disc syndrome (IVDS) of the cervical spine but did not have any incapacitating episodes over the past twelve months due to the IVDS.  It was noted that the Veteran used a walker and rollator to help ambulate and that his cervical spine degenerative disc disease resulted in a functional impairment because progressive weakness and fatigue prevented him from standing for long periods of time or ambulating more than 50 yards at a time. 

In September 2014, the Veteran presented for a third VA cervical spine examination.  The VA examiner reviewed the evidence of record and noted that the Veteran originally injured his neck while on active duty and that he had not undergone any surgery or injections in the cervical or lumbar region.  The examiner also noted that the Veteran was diagnosed with cervical disc disease in 1999 and that he continued to experience constant neck pain and stiffness with radiating pain into the extremities with associated weakness.  The Veteran did not report any flare-ups impacting the function of his cervical spine.  

Upon physical evaluation, the September 2014 VA examiner found that the Veteran had localized tenderness or pain to palpation for joints/soft tissue of the cervical spine and guarding of the cervical spine not resulting in abnormal gait or spinal contour.  The examiner found no evidence of guarding of the cervical spine resulting in abnormal gait or spinal contour and no evidence of muscle spasm of the cervical spine resulting in or not resulting in abnormal gait or spinal contour.  The examiner found no ankylosis of the spine and no other neurological abnormalities related to the cervical spine.  The examiner indicated that the Veteran had intervertebral disc syndrome (IVDS) but did not experience any incapacitating episodes over the past twelve months.  The examiner found no evidence of scars or any other pertinent physical findings, complications, conditions, signs, or symptoms.  

Initial range of motion testing revealed forward flexion limited to 40 degrees, with objective evidence of painful motion at 25 degrees; extension limited to 45 degrees or greater, with objective evidence of painful motion beginning at 40 degrees; right lateral flexion limited to 30 degrees, with objective evidence of painful motion beginning at 30 degrees; left lateral flexion limited to 30 degrees, with objective evidence of painful motion beginning at 30 degrees; right lateral rotation limited to 60 degrees, with objective evidence of painful motion beginning at 50 degrees; and left lateral rotation limited to 60 degrees, with objective evidence of painful motion beginning at 60 degrees.  Repetitive-use testing revealed forward flexion limited to 30 degrees; extension limited to 40 degrees; right lateral flexion limited to 55 degrees; left lateral flexion limited to 60 degrees; right lateral rotation limited to 30 degrees; and left lateral rotation limited to 30 degrees.  The examiner indicated that the Veteran had additional limitation in range of motion of the cervical spine following repetitive-use testing and additional functional loss and/or functional impairment of the cervical spine in the form of less movement than normal and pain on movement.  Based on these results, the September 2014 VA examiner described the functional impact of the Veteran's cervical spine disorder on his ability to work as follows: limited pulling and pushing activities; difficulty with rapid movements and limited driving ability due to neck stiffness; limited working at shoulder level; no overhead work; lift/hand carry maximum of 15 pounds.  

A November 2014 private MRI of the Veteran's cervical spine noted that the Veteran had a clinical history of neck pain radiculopathy.  The MRI showed severe spondylotic degenerative changes throughout the cervical spine with disk space narrowing and with straightening of the cervical spine; moderate central spinal canal stenosis at C4-C5 and C5-C6; and multilevel neuroforaminal stenosis.

In August 2015, the Veteran underwent another VA cervical spine examination.  The examiner reviewed the evidence of record and observed that the Veteran was diagnosed with cervical spondylosis and cervical spinal stenosis in November 2014.  The examiner noted that a November 2014 MRI scan showed severe spondylotic degenerative changes throughout the cervical spine, moderate central spinal stenosis at C5/C5 and C5/C6, and multilevel neuroforaminal stenosis.

During the August 2015 VA examination, the Veteran reported that his pain was progressively worse and that he continued to experience neck stiffness, as well as numbness and paresthesias in his upper and lower extremities.  He described his neck pain as a burning sensation with a pain level of 0/10 at best and 5/10 at worst.  He also reported having flare-ups "just on the right side [with a] burning sensation."  The Veteran stated that he had impaired driving due to his decreased cervical range of motion.  Physical evaluation of the Veteran's cervical spine revealed abnormal initial range of motion, including forward flexion limited to 40 degrees, extension limited to 30 degrees, right lateral flexion limited to 30 degrees, left lateral flexion limited to 20 degrees, and right and left lateral rotation limited to 40 degrees.  The examiner noted that this abnormal range of motion did not contribute to the Veteran's reported functional loss and/or impairment.  No pain was noted on examination.  The examiner found no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the cervical spine.  The examiner found that the Veteran was able to perform repetitive-use testing but that there was no additional loss of function or range of motion after repeated use.   It was noted that the examination was not being conducted after repetitive use over time but that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner reported that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time and that the Veteran's neck pain resulted in forward flexion limited to 35 degrees, extension limited to 25 degrees, right lateral flexion limited to 25 degrees, left lateral flexion limited to 20 degrees, and right and left lateral rotation limited to 35 degrees.  It was noted that the examination was not being conducted during a flare-up but that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  It was also noted that pain, weakness, fatigability, or incoordination significant limited the Veteran's functional ability during flare-ups.

The August 2015 VA examiner found no evidence of guarding, muscle spasm, or ankylosis.  The examiner indicated that the Veteran had intervertebral disc syndrome but did not experience any episodes requiring bed rest or treatment by a physician in the past twelve months.  The examiner observed that the Veteran constantly used a walker to ambulate.  The examiner reported that the Veteran's cervical spine disorder impacted his ability to work because he was unable to ambulate longer distances, he was unable to stand for prolonged periods of time, and he was unable to lift more than twenty pounds.
Based on a longitudinal review of the record, the Board finds that the Veteran's service-connected cervical spine disorder, diagnosed as degenerative disc disease,  cervical spondylosis, and cervical spinal stenosis, is adequately compensated by the assigned 20 percent evaluation based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  In order for a higher evaluation to be assigned, the evidence of record must demonstrate that the Veteran's cervical spine disorder is manifested by forward flexion of the cervical spine is limited to 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  Id.  The relevant evidence of record demonstrated that the Veteran's range of forward flexion was limited to 40 degrees in November 2010, 35 degrees in October 2012, 40 degrees in September 2014, and 40 degrees in August 2015.  Additionally, forward flexion remained the same after repetitive-use testing in November 2010, September 2014, and August 2015.  Although forward flexion decreased slightly after repetitive-use testing in October 2012, the Board observes that the decrease did not meet the "15 degrees or less" criteria necessary for the 30 percent disability rating.  Id.  As such, the Board finds that an evaluation in excess of 20 percent for the Veteran's service-connected cervical spine degenerative disc disease, cervical spondylosis, and cervical spinal stenosis, is not warranted based on range of motion limitation.  38 C.F.R. § 4.71a, General Rating Formula.  Also, the Veteran does not assert, and the evidence of record is not otherwise supportive of finding, that his service-connected cervical spine degenerative disc disease was manifested by favorable ankylosis of the entire cervical spine.  As such, an initial rating in excess of 20 percent is not warranted on that basis.  Id.  

In making these determinations, the Board has considered whether there was any additional functional loss not contemplated in the initial 20 percent rating for the Veteran's service-connected cervical spine degenerative disc disease, cervical spondylosis, and cervical spinal stenosis.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The November 2010 VA examiner found no objective evidence of pain on active range of motion of the cervical spine, no objective evidence of pain following repetitive motion, and no additional limitations after repetitive use.  Although the October 2012 VA examiner found that the Veteran had additional limitation in range of motion following repetitive-use testing and additional functional loss and functional impairment in the form of less movement than normal; weakened movement; excess fatigability; and interference with sitting, standing, or weight-bearing, the examiner also found no objective evidence of painful motion for any of the motions tested.  The September 2014 VA examiner found that the Veteran had additional limitation in range of motion of the cervical spine following repetitive-use testing and additional functional loss and/or functional impairment of the cervical spine in the form of less movement than normal and pain on movement.  However, the examiner noted that the Veteran's abnormal range of motion did not contribute to the Veteran's reported functional loss and/or impairment.  At the Veteran's most recent examination in August 2015, the VA examiner found that the Veteran was able to perform repetitive-use testing and that there was no additional loss of function or range of motion after repeated use.  Regardless, disability ratings are to be applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, a rating in excess of 20 percent for the Veteran's cervical spine disorder is not warranted for additional functional loss during the course of the appeal. 

The Board is also required to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran's bilateral upper and lower extremities have been rated separately under the appropriate diagnostic codes and will be discussed below.  

Finally, the Board has considered whether the Veteran's service-connected cervical spine degenerative disc disease, cervical spondylosis, and cervical spinal stenosis warrant a higher disability evaluation under the Formula for Rating IVDS Based on Incapacitating Episodes.  Although the evidence of record indicates that the Veteran had intervertebral disc syndrome of his cervical spine during the course of the appeal, the October 2012, September 2014, and August 2015 VA examiners indicated that the Veteran's treatment records were negative for any incapacitating episodes in the twelve months prior to the examinations.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As such, the currently assigned 20 percent evaluation for the Veteran's cervical spine disorder under the General Rating Formula represents the greatest degree of impairment shown throughout the appeal period for either spine disorder, and there is no basis for staged ratings for the Veteran's cervical spine disorder.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Lumbar Spine Disorder

The Veteran is seeking an evaluation in excess of 20 percent for his service-connected lumbar spine disorder, diagnosed as degenerative disc disease and spinal stenosis.

The Veteran's lumbar spine disorder is evaluated under the criteria of Diagnostic Codes 5003-5237.  See 38 C.F.R. § 4.27.  As previously discussed, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.  

Diagnostic Code 5003 states that degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003.  

Likewise, Diagnostic Code 5237, for lumbosacral strain, applies the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, the criteria for evaluating diseases and injuries of the spine apply with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  A 20 percent evaluation is warranted if forward flexion of the lumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the lumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is warranted if forward flexion of the lumbar spine is to 30 degrees or less; or if there is favorable ankylosis of the entire lumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire lumbar spine.  Id.  A maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id. 

If there is evidence of  Intervertebral Disc Syndrome (IVDS), VA is directed to evaluate a cervical spine disorder under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the Formula for Rating IVDS, a maximum 60 percent evaluation is warranted and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  Id.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  Id.  For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note 1.

For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the lumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.  Furthermore, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (4). 

The Veteran's VA treatment records reflect that he received ongoing treatment for low back stiffness and complaints of chronic low back pain throughout the appeal period.

In October 2009, the Veteran underwent a MRI scan of his lumbar spine which showed that his lumbar vertebral bodies and posterior elements were intact and that his sacroiliac joints appeared to be normal.  It also showed severe intervertebral disk space narrowing at L3-L4, L4-L5, and L5/S1, postoperative clips within the lower pelvis and probably facet arthrosis at L4/L5 and L5/S1.  No abnormal alignment was identified.  An impression of "stable multilevel degenerative disc disease, without change from 2007, was provided.

In November 2010, the Veteran was afforded a VA lumbar spine examination.  During the examination, he reported that his lumbar spine stiffness had worsened.  The examiner indicated that there was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.   The examiner also indicated that there was a history of decreased motion, stiffness, and pain (described as moderate, constant and daily) in the lower cervical spine and lower lumbar spine.  The examiner indicated that there was a history of decreased motion, stiffness, and pain (described as moderate, constant and daily) in the lower lumbar spine.  The Veteran denied having any incapacitating episodes of spine disease.  The Veteran reported that he did not use any devices or aids to assist in ambulation but that he was unable to walk more than a few yards at a time.  He reported that, after a short walk, he would limp and drag his right foot.  

Upon physical evaluation, the November 2010 VA examiner noted that his posture was stooped.  The examiner observed that there was symmetry in appearance.  The examiner stated that the cause of the abnormal gait was the Veteran's low back problem.  The examiner found no abnormal spine curvatures, including no gibbus, no kyphosis, no lumbar lordosis, no lumbar flattening, no reverse lidosis, no list, no scoliosis, and no lumbar spine ankylosis.  Regarding the muscles of the Veteran's spine, the examiner found no evidence of lumbar spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The examiner indicated that any muscle spasm, tenderness, or guarding was not severe enough to be responsible for the Veteran's abnormal gait or abnormal spinal contour.  X-rays taken showed degenerative disc disease of the lumbosacral spine.  Initial range of motion testing revealed flexion limited to 90 degrees; extension limited to 25 degrees; left and right lateral flexion limited to 30 degrees; and left and right lateral rotation limited to 30 degrees.  The examiner found no objective evidence of pain on active range of motion of the lumbar spine, no objective evidence of pain following repetitive motion, and no additional limitations after repetitive use.  The examiner indicated that the Veteran's main problem was stiffness in his lower back.  Based on x-rays taken, the examiner provided a diagnosis of degenerative disc disease of the lumbar spine.  Although the examiner found that it did not affect his ability to work, it was noted that it affected his daily activities because he had difficulty with stamina when doing chores or exercising.

In January 2012, private x-rays of the Veteran's lumbar spine were taken.  The x-rays showed moderate to severe intervertebral disk space narrowing identified at L3-L4, L4-L5, and L5-S1.  Mild narrowing was also identified at L2-L3.  The radiologist also noted that there were associated osteophytes present and that the Veteran's spinal alignment was normal.  The radiologist also found evidence of paraspinous ossification, compatible with diffuse idiopathic skeletal hyperostosis.  It was noted that there was no evidence for fracture.  It was noted that the vertebral body heights were normal and that the visualized soft tissues were unremarkable.  The radiologist provided the impressions of "moderate to severe degenerative disease" and "diffuse idiopathic skeletal hyperostosis."

In October 2012, the Veteran presented for a VA lumbar spine examination.  During the examination, he reported that he experienced chronic lower back "stiffness without pain."  He also reported having recurrent myospasms in his lower back.  He reported that he had no back pain but that he experienced flare-ups in severe stiffness and myospasms after walking more than 25 feet.  Initial range of motion testing revealed forward flexion limited to 90 degrees or greater, extension limited to 20 degrees, right lateral flexion limited to 25 degrees, left lateral flexion limited to 15 degrees, right lateral rotation limited to 20 degrees, and left lateral rotation limited to 25 degrees.  No objective evidence of painful motion was found for any of these measurements.  Repetitive use testing revealed forward flexion limited to 80 degrees or greater, extension limited to 20 degrees, right lateral flexion limited to 20 degrees, left lateral flexion limited to 20 degrees, right lateral rotation limited to 20 degrees, and left lateral rotation limited to 20 degrees.  The examiner found additional limitation in range of motion after repetitive use and functional loss and/or impairment of the lumbar spine, as manifested by less movement than normal, weakened movement, excess fatigability, incoordination, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  The examiner also found evidence of localized tenderness or pain to palpation for joints and/or soft tissue, guarding and/or muscle spasm not resulting in an abnormal spinal contour, no muscle atrophy, no radiculopathy, and no neurologic abnormalities.  Muscle strength was normal for ankle plantar flexion, ankle dorsiflexion, and great toe extension and was found to exhibit active movement against some resistance during hip flexion and knee extension.  The examiner indicated that the Veteran had intervertebral disc syndrome without any incapacitating episodes over the past 12 months.  The examiner provided a diagnosis of degenerative disc disease of the lumbar spine and concluded that it impacted his ability to work.  Specifically, the examiner indicated that the Veteran used a rollator walker to get around and that "[d]ue to progressive weakness and fatigue, [the Veteran] has to take multiple breaks to complete his tasks." 

A May 2013 x-ray of the lumbosacral spine showed convex right upper lumbar scoliosis, disk space narrowing with marginal endplate spurring extended from L2-L3 through L5-S1 which has progressed slightly from prior study, and moderate mid and lower lumbar facet degenerative changes.  The radiologist provided an impression of scoliosis with moderate to severe degenerative changes, which have progressed from prior study.

A June 2013 private MRI of the Veteran's lumbar spine revealed multilevel degeneration greatest at L3-L4 where a disc osteophyte complex complicated by facet arthrosis and ligamentum flavum hypertrophy resulting in severe spinal stenosis.

In July 2013, the Veteran presented for private orthopedic treatment for complaints of low back muscle spasm and stiffness.  Upon physical examination, the physician  found that the Veteran had grossly neurologically intact lower extremities.  A MRI scan showed age-related changes and scoliosis.  It was noted that imaging issues of spinal stenosis were not clinically pertinent and it was indicated that the Veteran was not having any significant neurogenic claudication.  The physician provided an assessment of "No clinical radiculopathy.  Lumbar stiffness and muscle spasm."  The physician recommended physical therapy for lumbar syndrome.

In September 2013, the Veteran presented for VA physical therapy with complaints of increased muscle spasm and back stiffness when standing erect and when walking.  The examiner noted that the Veteran had scoliosis with moderate to severe degenerative changes, which progressed from his prior low back study.  The examiner indicated that the Veteran's intermittent lumbar muscle spasm while walking was mitigated with the use of a rollator walker.  The examiner advised the Veteran to continue using the walker and indicated that the Veteran did not have any other skilled physical therapy needs at this time.

In July 2014, the Veteran presented for VA treatment.  The clinician indicated that the Veteran had mild scoliosis and multilevel degenerative disc disease which appears unchanged.  A diagnosis of acute chronic lumbar pain was provided.

An August 2014 private MRI revealed advanced multilevel degenerative disc disease and stable spinal stenosis most advanced at L3-L4, where there is an osteophyte disc complex and facet degenerative changes with ligamentum flavum hypertrophy narrowing the bony spinal canal to 8 millimeters.  The remainder of the MRI findings appeared stable and unchanged when compared to the Veteran's previous MRI findings.

In September 2014, the Veteran presented for a VA lumbar spine examination.  The VA examiner reviewed the evidence of record and noted that the Veteran injured his back during his military service.  The examiner also noted that the Veteran had not undergone any surgery or injections of the lumbar spine regions.  It was further noted that the Veteran was diagnosed as a diabetic in 2000 but that his diabetes was well-controlled.  The examiner indicated that the Veteran was originally diagnosed with degenerative disc disease in 2003 and that he currently presented with complaints of current back pain and stiffness with recurrent numbness.  The Veteran did not report experiencing any flare-ups impacting the function of his lumbar spine.  

Upon physical evaluation, the September 2014 VA examiner found forward flexion limited to 65 degrees, with objective evidence of painful motion at 15 degrees; extension limited to 0 degrees, with objective evidence of painful motion beginning at 10 degrees; right lateral flexion limited to 10 degrees, with objective evidence of painful motion beginning at 10 degrees; left lateral flexion limited to 15 degrees, with objective evidence of painful motion beginning at 10 degrees; right lateral rotation limited to 25 degrees, with objective evidence of painful motion beginning at 20 degrees; and left lateral rotation limited to 25 degrees, with objective evidence of painful motion beginning at 20 degrees.  Repetitive-use testing revealed forward flexion limited to 50 degrees; extension limited to 0 degrees; right lateral flexion limited to 15 degrees; left lateral flexion limited to 15 degrees; right lateral rotation limited to 20 degrees; and left lateral rotation limited to 20 degrees.  The examiner indicated that the Veteran had additional limitation in range of motion of the lumbar spine following repetitive-use testing and additional functional loss and/or functional impairment of the lumbar spine in the form of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The examiner noted that the Veteran had localized tenderness or pain to palpation for joints/soft tissue of the lumbar spine but not guarding of the lumbar spine resulting in or not resulting in abnormal gait or spinal contour and no muscle spasm resulting in or not resulting in abnormal gait or spinal contour.  The examiner found no ankylosis of the spine and no other neurological abnormalities related to the lumbar spine.  The examiner indicated that the Veteran did not have intervertebral disc syndrome.  The examiner found no evidence of scars or any other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner noted that the Veteran regularly used a walker to provide support with ambulation.   

Based on an August 2014 MRI scan, the examiner provided a diagnosis of multilevel degenerative disc disease with facet degeneration and opined that the functional impact of the Veteran's lumbar spine disorder as follows: no climbing stairs, limited to a two-foot step stool; limited repetitive use activities: stooping, squatting, pulling/pushing, sweeping, keeling but not crawling or digging; cannot run/jump; avoid uneven terrain, no steep slopes; walk on flat land: 200 feet but less than one fourth of a mile with walker, 25 feet without the walker; prolonged standing for only10 minutes; and lift/carry up to 20 pounds.  The examiner commented that the Veteran's lumbar spine condition with pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  Furthermore, the examiner observed that such limitation due to pain and based on limitations measured during physical examination after repetitive active usage could cause an additional loss of range of motion measurements at: 0-45 degrees flexion and loss of an additional 10 degrees of extension causing the Veteran unable to stand erect.  In a September 2014 addendum, the VA examiner clarified that the Veteran actually had intervertebral disc syndrome (IVDS) of the lumbar spine but that he did not experience any incapacitating episodes in the past twelve months.

In August 2015, the Veteran underwent another VA lumbar spine examination.  The examiner reviewed the evidence of record and observed that the Veteran was diagnosed with degenerative arthritis of the lumbar spine in May 2013 and lumbar spinal stenosis in August 2014.  The examiner noted that an August 2015 MRI scan showed advanced multi-level degenerative disc disease, spinal stenosis at L3/L4 most advance, and facet degenerative joint disease.  The examiner noted that a July 2014 x-ray showed mild scoliosis, multi-level degenerative disc disease which appears unchanged, and no acute bony abnormality.

During the August 2015 VA examination, the Veteran reported that his pain was progressively worse and that he continued to experience low back stiffness, as well as numbness and paresthesias of his bilateral lower extremities.  He also reported having flare-ups "just on the right side . . . [and that] it is constantly stiff."  The Veteran stated that he was unable to ambulate longer distances or lift heavy objects.  He also indicated that he used a walker to ambulate.   Physical evaluation of the Veteran's lumbar spine revealed abnormal initial range of motion, including forward flexion limited to 30 degrees, extension limited to 20 degrees, right and left lateral flexion limited to 20 degrees, and right and left lateral rotation limited to 30 degrees.  The examiner noted that this abnormal range of motion did not contribute to the Veteran's reported functional loss and/or impairment.  No pain was noted on examination.  The examiner found no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the lumbar spine.  The examiner found that the Veteran was able to perform repetitive-use testing but that there was no additional loss of function or range of motion after repeated use.  It was noted that the examination was not being conducted after repetitive use over time but that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner reported that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time and that the Veteran's low back pain resulted in forward flexion limited to 25 degrees, extension limited to 15 degrees, right and left lateral flexion limited to 15 degrees, and right and left lateral rotation limited to 25 degrees.  It was noted that the examination was not being conducted during a flare-up but that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  It was also noted that pain, weakness, fatigability, or incoordination significant limited the Veteran's functional ability during flare-ups.

The August 2015 VA examiner found no evidence of guarding, muscle spasm, or ankylosis.  The examiner indicated that the Veteran had intervertebral disc syndrome but did not experience any episodes requiring bed rest or treatment by a physician in the past twelve months.  The examiner observed that the Veteran constantly used a walker to ambulate.  The examiner reported that the Veteran's lumbar spine disorder impacted his ability to work because he was unable to ambulate longer distances, he was unable to stand for prolonged periods of time, and he was unable to lift more than twenty pounds.

Based on a longitudinal review of the record, the Board finds an increase to 40 percent is warranted for the Veteran's service-connected lumbar spine disorder, diagnosed as degenerative disc disease and spinal stenosis.  In August 2015, flexion was limited to 30 degrees during initial range of motion testing.  It was further noted that the Veteran's low back pain resulted in forward flexion limited to 25 degrees.  Under these circumstances, the Board finds that the schedular criteria for a 40 percent disability rating have been met.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  In order for a higher evaluation to be assigned, the evidence of record must demonstrate that the Veteran's lumbar spine disorder must result in unfavorable ankylosis of the entire lumbar spine.  As unfavorable ankylosis was not found on any examination during the appeal period, the Board finds that an evaluation in excess of 40 percent for the Veteran's service-connected degenerative disc disease and spinal stenosis is not warranted.  38 C.F.R. § 4.71a, General Rating Formula.  

In making these determinations, the Board has considered whether there was any additional functional loss not contemplated by the 40 percent rating assigned herein for the Veteran's service-connected lumbar spine disorder.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  In this case, 

Although several of the VA examiners found additional functional loss based on their evaluation of the Veteran, the Board concludes that these findings are contemplated by the 40 percent evaluation assigned herein to the Veteran's lumbar spine disorder.  Moreover, disability ratings are to be applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, a rating in excess of 40 percent is not warranted for additional functional loss during the course of the appeal.  

The Board is also required to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran's bilateral upper and lower extremities have been rated separately under the appropriate diagnostic codes and will be discussed below.  

Finally, the Board has considered whether the Veteran's service-connected degenerative disc disease and spinal stenosis warrant a higher disability evaluation under the Formula for Rating IVDS Based on Incapacitating Episodes.  Although the evidence of record indicates that the Veteran has intervertebral disc syndrome of the lumbar spine, the October 2012, September 2014, and August 2015 VA examiners indicated that the Veteran's treatment records were negative for any incapacitating episodes in the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As such, the 40 percent evaluation assigned herein under the General Rating Formula represents the greatest degree of impairment shown throughout the appeal period, and there is no basis for staged ratings.  See Hart, 21 Vet. App. at 505.

B.  Right and Left Lower Extremity Lumbar Radiculopathy

The Veteran is seeking initial evaluations in excess of 10 percent for his service-connected bilateral lower extremity radiculopathy.

The Veteran's right and left lower extremity radiculopathy is evaluated under the criteria of Diagnostic Code 8520 for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating, moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating, moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating, and complete paralysis warrants an 80 percent rating.  Id.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.    

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Schedule of Ratings, Diseases of the Peripheral Nerves.

Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015).

In November 2010, the Veteran underwent a VA spine examination.  During the examination, the VA examiner conducted a detailed reflex evaluation of both knees and found normal peripheral nerve reflexes; normal biceps, normal triceps; normal brachioradialis; and normal finger jerk.  The examiner also performed a sensory evaluation of both knees and found that the Veteran's upper nerves were not affected.  The examiner noted that the Veteran had normal vibration, normal position sense, normal pain or pinprick, normal light touch, and no dysesthesias.  A detailed motor evaluation revealed active movement against full resistance for bilateral elbow flexion, bilateral elbow extension, bilateral wrist flexion, bilateral wrist extension, bilateral finger flexion, bilateral finger abduction, and bilateral thumb opposition.  The examiner found normal muscle tone and no muscle atrophy.

At the Veteran's October 2012 VA spine examination, the VA examiner found that the Veteran had radiculopathy and that his symptoms included moderate left upper extremity intermittent (usually dull) pain, moderate left upper extremity paresthesias and/or dysesthesias, and severe left upper extremity numbness.  The examiner indicated that the C5/C6 nerve roots (upper radicular group) were involved and that the severity of the Veteran's radiculopathy was "mild" on the left side.  The examiner noted that the Veteran's right side was not affected by the radiculopathy.  The examiner reported that there were no other neurological abnormalities related to the Veteran's cervical spine condition.

In January 2013, a peripheral nerve examination was conducted.  The examiner indicated that the Veteran had radiculopathy which was manifested by moderate constant pain of the right lower extremity; severe constant pain of the left lower extremity; moderate intermittent pain  of the right lower extremity; severe intermittent pain of the left lower extremity; moderate paresthesias/dysesthesias of the right lower extremity; severe paresthesias/dysesthesias of the left lower extremity; moderate numbness of the right lower extremity; and severe numbness of the left lower extremity.  The examiner also found a normal sciatic nerve of the right lower extremity and moderate incomplete paralysis of the left lower extremity.

At the Veteran's September 2014 lumbar spine examination, the VA examiner found that the Veteran had lumbar radiculopathy which manifested as mild numbness of the left lower extremity.  The examiner observed that the radiculopathy affected the sciatic nerve roots on the left side and was "mild" in severity.  The examiner noted that the Veteran's right side was not affected by the radiculopathy. 

In a September 2014 supplemental medical opinion, a VA physician opined that the Veteran's subjective complaints and objective examination findings, including EMG results, were consistent with bilateral lower extremity radiculopathy and that the radiculopathy was "at least as likely as not" and "at least 50 percent attributable" to his service-connected lumbar spine disorder.

The Veteran presented for private treatment in January 2015.  The private physician reported that the Veteran had lumbar spondylosis without myelopathy.  Nerve conduction studies were performed and the examiner opined that the Veteran had severe peripheral neuropathy and lumbar radiculopathy.

At the Veteran's August 2015 lumbar spine examination, the VA examiner found that the Veteran had lumbar radiculopathy which manifested as "mild" paresthesias and/or dysesthesias of both lower extremities and "moderate" numbness of both lower extremities.  The examiner observed that the radiculopathy affected the right femoral nerve root and the left sciatic nerve root.  The examiner indicated that the severity of the radiculopathy of both lower extremities was "mild."

Based on a longitudinal review of the record, the Board finds that the Veteran's right lower extremity lumbar radiculopathy is appropriately compensated by an initial 10 percent disability evaluation.  The evidence of record reflects that the Veteran has mild incomplete paralysis of the sciatic nerve of the right lower extremity.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating under Diagnostic Codes 8520.  A higher evaluation of 20 percent is not warranted in this instance because the evidence of record does not indicate that the Veteran has moderate incomplete paralysis of the sciatic nerve of his right lower extremity at any time during the appeal period.  After considering the relevant medical evidence and the Veteran's lay statements, the Board finds that the evidence of record does not establish that the Veteran has experienced any additional symptomatology beyond that which has been described above that would rise to the level of moderate neurological impairments during the rating period in question.  As such, a higher rating is not available under Diagnostic Code 8520 for the Veteran's right lower extremity.

In contrast, the Board finds that the Veteran's left lower extremity lumbar radiculopathy is more appropriately compensated by an initial 20 percent disability evaluation.  The evidence of record reflects that the Veteran had mild incomplete paralysis of sciatic nerve of the left lower extremity on examination in October 2012, September 2014, and August 2015.  Nevertheless, during his comprehensive peripheral nerve examination in January 2013, the VA examiner found that the Veteran had moderate incomplete paralysis of the left lower extremity.  Moreover, the August 2015 VA examiner found "moderate" numbness of the left lower extremity.  Accordingly, the Board finds that the Veteran's left lower extremity lumbar radiculopathy symptomatology is more congruent with the criteria for the 20 percent rating.  However, a higher evaluation of 40 percent is not warranted in this instance because the evidence of record does not reflect that the Veteran has moderately severe incomplete paralysis of the sciatic nerve of his left lower extremity at any time during the appeal period.  

The Board has also considered whether initial evaluations in excess of 10 for the right lower extremity and in excess of 20 percent for the left lower extremity under other potentially applicable Diagnostic Codes used in rating diseases of the peripheral nerves.  The evidence of record reflects that the Veteran has mild incomplete paralysis of the femoral nerve of the right lower extremity.  Mild incomplete paralysis of the femoral nerve warrants a 10 percent rating under Diagnostic Codes 8526.  A higher evaluation of 20 percent is not warranted in this instance because the evidence of record does not indicate that the Veteran has moderate incomplete paralysis of the femoral nerve of his right lower extremity at any time during the appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2015).  

After considering the evidence of record, the Board finds that Diagnostic Codes 8520 and 8526 provide the appropriate rating criteria for the manifestations of the Veteran's lower left and right extremity lumbar radiculopathy.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left and right upper extremity lumbar radiculopathy, the evidence shows no distinct periods of time during the appeal period when manifestations of this disorder varied to such an extent that an initial rating greater or less than 10 percent would be warranted for the right lower extremity lumbar radiculopathy.  Likewise, the evidence shows no distinct periods of time during the appeal period when manifestations of this disorder varied to such an extent that an initial rating greater or less than 20 percent would be warranted for the left lower extremity lumbar radiculopathy.  Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 505.  Accordingly, the Board finds that an initial 20 percent disability rating is warranted for the Veteran's left lower extremity lumbar radiculopathy but an initial rating in excess of 10 percent for the Veteran's service-connected right lower extremity lumbar radiculopathy is not warranted.

C.  Other Considerations

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render inadequate the assigned ratings for his service-connected lumbar spine disorder, cervical spine disorder, and bilateral lower extremity lumbar radiculopathy.  38 C.F.R. § 3.321(b) (2015).  Both of the Veteran's spine disorders are evaluated under the diagnostic criteria of the General Rating Formula, and the Board finds that this rating criteria specifically contemplates the level of occupational and social impairment caused by each disorder.  38 C.F.R. § 4.71a.  During the course of the appeal, the Veteran's as cervical spine degenerative disc disease, cervical spondylosis, and cervical spinal stenosis, was manifested by limitation of flexion ranging from 35 degrees to 40 degrees and complaints of stiffness and pain on motion.  Likewise, his lumbar spine degenerative disc disease and spinal stenosis was manifested by limitation of flexion ranging from 30 to 90 degrees and complaints of stiffness and pain on motion.  Neither spine disorder was ever manifested by muscle atrophy, muscle spasms, guarding, ankyloses of the spine, or intervertebral disc syndrome with incapacitating episodes.  

The Veteran's bilateral lower extremity lumbar radiculopathy is evaluated under the criteria of Diagnostic Code 8520 for paralysis of the sciatic nerve.  The Board finds that this rating criteria specifically contemplates the level of occupational and social impairment caused by his bilateral lower extremity peripheral nerve disorder.  38 C.F.R. § 4.124a.  During the course of the appeal, the Veteran's lumbar radiculopathy of the left lower extremity was manifested, at its worst, by moderate incomplete paralysis of the sciatic nerve.  His lumbar radiculopathy of the right lower extremity was manifested, at its worst, by mild incomplete paralysis of the sciatic nerve.  

When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the symptomatology and treatment regarding the Veteran's cervical spine disorder and bilateral upper extremity lumbar radiculopathy, is more than adequately represented by the ratings previously assigned.  A rating in excess of 20 percent is provided for certain manifestations of the Veteran's service-connected cervical spine disorder, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  Likewise, a rating in excess of 10 percent is provided for certain manifestations of the Veteran's service-connected right lower extremity  radiculopathy, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  

Finally, the Board observes that the Veteran's service-connected lumbar spine disorder, which has been granted an increased evaluation herein, is adequately represented by the newly assigned 40 percent disability rating.  A rating in excess of 40 percent is provided for certain manifestations of the Veteran's service-connected lumbar spine disorder, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The Veteran's service-connected left lower extremity lumbar radiculopathy, which has been granted an increased evaluation herein, is adequately represented by the newly assigned 20 percent disability rating.  A rating in excess of 20 percent is provided for certain manifestations of the Veteran's service-connected left lower extremity lumbar radiculopathy, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.      

Based on the foregoing, the Board finds that the criteria for the assigned ratings reasonably describe the Veteran's service-connected disability level and symptomatology.  Therefore, the previously and newly assigned schedular evaluations are adequate and no referral for extraschdular consideration is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected cervical spine disorder, lumbar spine disorder, and bilateral upper extremity lumbar radiculopathy, the evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected spine disorders varied to such an extent that a rating greater or lesser than those previously and currently assigned would be warranted.  See Hart, 21 Vet. App. at 505.  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against evaluations in excess of those previously and currently assigned.  Thus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for service-connected degenerative disc disease of the cervical spine is denied.

A 40 percent rating for service-connected degenerative disc disease and spinal stenosis of the lumbosacral spine is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An initial evaluation in excess of 10 percent for service-connected right lower extremity lumbar radiculopathy is denied.

An initial 20 percent rating for service-connected left lower extremity lumbar radiculopathy is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The Veteran is seeking initial evaluations in excess of 20 percent for his service-connected left and right upper extremity cervical radiculopathy.  

In an October 2012 peripheral nerve examination report, the VA examiner indicated that the Veteran had positive bilateral Phalen's test that could be due to carpal tunnel syndrome.  The examiner also commented that this was a sensory neuropathy that was a prominent finding in diabetics.

In a January 2013 addendum examination report, the VA examiner who conducted the October 2012 VA examination also evaluated the Veteran's peripheral nerve conditions.  The VA examiner noted that the Veteran had a history of left arm neuropathy since 2000 and that he presented with complaints of chronic left lateral and medial arm numbness.  The examiner also noted that the Veteran was diagnosed with diabetes mellitus, type II, in 2000, and that diabetic neuropathy of the left lower extremity was found on an electromyogram (EMG) in 2003.  Sensory examination revealed decreased sensation in the left inner/outer forearm and left hand/fingers.  Special tests were performed for the median nerve and resulted in the following results: Phalen's sign was negative for the right and positive for the left; Tinel's sign was negative for the right and negative for the left.  Physical examination of the Veteran also revealed no paralysis of the right and left radial nerves; no paralysis right median nerve; mild incomplete paralysis of the left median nerve; no paralysis of the right and left ulnar nerves; no paralysis of the right and left musculocutaneous nerves; no paralysis of the circumflex right and left nerves; no paralysis of the right and left long thoracic nerves; mild incomplete paralysis of the left middle radicular group nerve; and no paralysis of the lower radicular group nerves.  It was noted that the Veteran constantly used a rollator since 2008 to assist with ambulation due to problems associated with his chronic lower back condition.  The examiner further noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms.      Based on the forgoing, the examiner opined that "[d]ue to progressive weakness and fatigue, [the Veteran] has a limitation in standing and ambulation to a distance of 50 yards.  He has to take multiple breaks to complete his tasks.  These activities are worsened by his . . . diabetic neuropathy."  The examiner further commented that the Veteran had not been treated for any upper extremity neuropathy or radiculopathy and that his positive bilateral Phalen's test could be due to carpal tunnel syndrome.  

In September 2014, the RO obtained a supplemental medical opinion regarding the Veteran's bilateral upper extremities.  The VA examiner who prepared the opinion stated that the Veteran had been personally examined in regards to his neurological abnormalities and that all available medical records, prior examination reports, and diagnostic studies had been reviewed.  The examiner opined that "it is as less as likely as not that [the] vet has a PN and/or radiculopathy arising from his [service-connected cervical] spine condition."  The examiner also commented, "I agree with the last provider that [the] vet's exam is consistent with compression neuropathy of his left hand, namely carpal tunnel syndrome, and that [it] is less as likely as not due to [cervical] spine condition."

The Veteran presented for private treatment in January 2015.  The private physician reported that the Veteran had carpal tunnel syndrome, unspecified idiopathic peripheral neuropathy, cervical spondylosis without myelopathy, spinal stenosis in the cervical region, and chronic demyelinating polyneuritis.  Nerve conduction studies were performed and the examiner opined that the Veteran had bilateral median neuropathy, severe carpal tunnel syndrome, bilateral ulnar neuropathy, and cervical radiculopathy.

Under these circumstances, the Board is unable to discern from the evidence of record which of the Veteran's peripheral nerves are affected by his cervical radiculopathy, which nerves are affected by his diabetic peripheral neuropathy, and which nerves are affected by his carpal tunnel syndrome.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, the Veteran must be afforded an appropriate examination of his bilateral upper extremities.  After reviewing the evidence of record, the examiner must provide a proper diagnostic evaluation, including a nerve conduction study, to determine which nerves are associated with the Veteran's neurological disabilities stemming from his cervical spine disability.  All pertinent symptoms and findings must be reported in detail.  If possible, the examiner should offer an opinion as to which neurological symptoms of the upper extremities are associated with the Veteran's service-connected disabilities and which symptoms are associated with any nonservice-connected disorders, including diabetes mellitus, type II, and carpal tunnel syndrome.  Specifically, the examiner should attempt to distinguish the causes and symptoms of the Veteran's cervical radiculopathy from his peripheral neuropathy.  The examiner should provide a detailed rationale for all opinions and conclusions expressed.

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain any available updated VA treatment records pertaining to the treatment of the Veteran's bilateral upper extremity nerve disorders.

2.  Thereafter, the Veteran must be afforded an appropriate examination of his bilateral upper extremities.  After reviewing the evidence of record, the examiner must provide a proper diagnostic evaluation, including a nerve conduction study, to determine which nerves are associated with the Veteran's neurological disabilities stemming from his cervical spine disability.  All pertinent symptoms and findings must be reported in detail.  

If possible, the examiner should offer an opinion as to which neurological symptoms of the upper extremities are associated with the Veteran's service-connected disabilities and which symptoms are associated with any nonservice-connected disorders, including diabetes mellitus, type II, and carpal tunnel syndrome.  Specifically, the examiner should attempt to distinguish the causes and symptoms of the Veteran's cervical radiculopathy from his peripheral neuropathy.  

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic records showing that notice scheduling the examination was sent to his last known address and not returned as undeliverable.
 
4. The RO must review the examination report to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, corrective procedures must be implemented.

5. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the remaining claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


